Citation Nr: 1242360	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the RO that granted service connection for hypertension with tachycardia evaluated as 0 percent (noncompensable) disabling effective December 12, 2006.  The Veteran timely appealed for a compensable rating.

In October 2009, the RO granted service connection for angina, and assigned a 10 percent evaluation under Diagnostic Code 7009-7005, effective from December 2008.  As the record reflects no disagreement with either the initial rating or the effective date assigned, it appears that the RO's grant of service connection for angina resolved that matter. 

In August 2010, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the period from December 12, 2006, the Veteran's hypertension has required medication for control; and has been manifested by diastolic blood pressure of predominantly less than 100, and by systolic pressure predominantly less than 160.


CONCLUSION OF LAW

The criteria for an initial, compensable disability rating for hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to this claim for a higher initial disability rating for hypertension have been obtained, to the extent possible.  The RO provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to this claim.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present  symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the schedule represent as far as can practicably be determined the average impairment in earning capacity resulting from disease and injury and their residual conditions in civil occupations.  Compensation for disability is provided in addition to health care provided for the service-connected disability, which is at no cost to the Veteran.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of elevated blood pressure.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.
 
Service connection has been established for hypertension, as part and parcel of the Veteran's diabetes mellitus.  Pursuant to Diagnostic Code 7913, Note (1)-pertaining to diabetes mellitus-complications such as hypertension are rated as part of the diabetic process unless they are compensably disabling, in which case they are rated separately.  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Hypertension is rated pursuant to Diagnostic Code 7101.  A 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

VA treatment records reflect elevated blood pressure readings of 165/94 in March 2006, and of 163/72 in May 2006.      

The report of a May 2007 VA examination shows the onset of the Veteran's hypertension in the year 2005.  The examiner indicated that the course of the Veteran's hypertension since onset has been stable, and that his hypertension is treated with medications.  On examination, the Veteran's blood pressure reading was 120/63.

In November 2007, the Veteran reported that, prior to taken medications, his readings consistently were in the 140s for systolic pressure, and in the high 80s for diastolic pressure.

VA treatment records reflect a blood pressure reading of 100/60 in September 2008.

The report of a July 2009 VA examination shows a blood pressure reading of 128/71.  At that time the Veteran reported episodes of chest pain associated to exercise and at rest.  His medical history reveals that continuous medication is required for treatment of hypertension; and that the Veteran reported fatigue, angina, and dizziness at least weekly, and dyspnea on mild exertion.  Chest X-rays were unremarkable, with no acute findings.  Objective findings on examination revealed that the Veteran's heart size (by X-ray) was normal; and heart rhythm was regular, and heart sounds were normal.  The diagnosis was angina.
  
VA treatment records, dated in December 2009, show that the Veteran's hypertension again was stable, and medications were continued.

In August 2010, the Veteran testified that his blood pressure was generally pretty good; and that he monitored his blood pressure weekly.  He testified that he must continue taking blood pressure medication, and that he now took two medications for hypertension.  The Veteran also testified that VA should revise their standards for compensable ratings for hypertension, to keep up with current developments in medicine.

Based on the foregoing, the Board finds the overall evidence does not reveal that a compensable disability rating for hypertension is warranted under Diagnostic Code 7101.  The Veteran has not had any diastolic blood pressure readings of 100 or more.  Except for two occasions in March 2006 and in May 2006, all of the systolic readings have been below 160.  While the Board finds that continuous medication is required for control of the Veteran's hypertension, the evidence does not reveal diastolic pressure of predominantly 100 or more; or systolic pressure that is predominantly 160 or more, to warrant a compensable evaluation.

Here, the evidence reflects that the Veteran has taken blood pressure medications for hypertension; and that the symptomatology associated with his hypertension is not more severe than currently rated.

Lastly, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected hypertension is adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Hence, a preponderance of the evidence is against an initial, compensable disability rating for hypertension.  The objective clinical findings consistently fail to show that his disability meets the criteria for a compensable rating.  Under these circumstances, the Board must conclude that those findings outweigh his lay assertions regarding severity.  Thus, the weight of the evidence is against an initial, compensable disability rating for hypertension.  38 C.F.R. §§ 4.7, 4.21 (2012). 

As a final matter, the Board notes that the Veteran advanced an eloquent argument during his hearing before the undersigned that the regulation by which VA rates hypertension (38 C.F.R. § 4.104, specifically Diagnostic Code 7101), is not in keeping with current medical research.  In particular, the Veteran takes issue with the regulation allowing for compensation only when the systolic pressure is 160 or greater.  Rather, based on his research of information provided by the American Medical Association, American Heart Association, and the American Journal of Medicine, he believes that compensation should begin at the level where treatment is first recommended, when the systolic pressure is 130.  

The Veteran correctly understood during his hearing that the Board does not have jurisdiction to change the application of the regulation in the context of his appeal.  Citizens may challenge agency regulations through appropriate channels, and the Board encourages the Veteran to avail himself of those options.  

 
ORDER

An initial, compensable rating for hypertension is denied.
REMAND

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for an initial, compensable disability rating for hypertension includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for diabetes mellitus with erectile dysfunction, hypertension, and tachycardia-rated as 40 percent disabling; for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; for diabetic gastroparesis, rated as 10 percent disabling; for angina, rated as 10 percent disabling; and for peripheral neuropathy of the right upper extremity, rated as 0 percent (noncompensable) disabling.  The combined disability rating of 70 percent clearly meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran no longer maintains steady employment.  He last worked full-time as a teacher in December 2004.  He completed four years of college; continuing training is not indicated.

The Board notes that the RO denied the Veteran's claim for TDIU benefits in May 2006.  Since then, however, service connection has been established for additional disabilities, to include angina, which has been associated with his hypertension.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected diabetes mellitus with erectile dysfunction, hypertension, and tachycardia; peripheral neuropathy of each lower and upper extremity; diabetic gastroparesis; and angina, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


